DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on January 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “101” has been used to designate both the “cellulosic fiber composite resin” ([0028]-[0035], [0044]-[0046]) and the “first region” ([0029]).
Similarly, reference character “401” has been used to designate both the “cellulosic fiber composite resin” ([0058]-[0065], [0068], [0069], [0071]) and the “first region” ([0059]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations directed to the resin insert piece included in the injection-molded article are indefinite in light of the instant specification because it is not clear if the resin insert piece remains as part of the final injection-molded article, or if the resin insert piece is completely eluted during formation of the product such that it is not present in the final injection-molded article.
In looking to the instant specification at paragraph [0046], the wood-molded article (100), corresponding to the claimed injection-molded article, is said to have a linear pattern (107) formed by the resin (105) which is eluted from the colored polypropylene insert piece (103) by the cellulosic fiber composite resin (101) and flows to the flow end, as illustrated in Figs. 1D and 3. The color difference between the polypropylene insert piece disposed in the mold and the linear pattern was calculated, and the color change was determined to be minimal such that it cannot be visually recognized. This paragraph appears to demonstrate that the linear pattern (107) is formed by the resin (105) eluted from the resin insert piece, as the color of the linear pattern is substantially the same as the color of the original resin insert piece disposed in the mold. However, though it is clear that the resin insert piece is melted during the injection molding process and elutes resin (105) (see, e.g., [0034], [0051]), it is not clear whether the resin insert piece melts entirely or only partially.
In looking to Figs. 3 and 7, the reference numerals “103” and “403” are used to designate the resin insert pieces, each of which is demarcated by a rectangle bordered by dashed lines. Due to the low resolution of the photographs, it is not clear whether the resin insert pieces are present in the images; however, the use of dashed lines appears to convey that the rectangles indicate the original locations of the resin insert pieces, which appear to have been completely consumed in forming the respective linear patterns (107, 407). Although the resin insert pieces (103, 403, 903) are illustrated as being present in the wood molded articles (100, 100a, 100b) of Figs. 1D, 5D, and 12D, it is noted that the mere illustration of the insert pieces in these drawings does not appear to provide sufficient evidence that the insert piece is not completely consumed during injection molding because the size of the insert pieces does not appear to change from Figs. 1A-1D, 5A-5D, or 12A-12D, as would be expected when the resin insert piece melts to elute resin (105, 405, 905).
Furthermore, the instant specification appears to indicate that it is preferable for the injection-molded article to not contain the resin insert piece therein. As set forth in paragraph [0098], the seventh embodiment illustrated in Figs. 12A-12D utilizes a configuration wherein the tab gate (902) and resin insert piece (903) are disposed at a location outside of product portion of the injection-molded article so that the tab gate and resin insert piece can be separated from the injection-molded article (see also [0105]-[0107]). Therefore, the instant specification provides for an embodiment wherein the injection-molded article preferably does not contain the resin insert piece in the final product portion, such that it is unclear whether the resin insert piece is intended to be included in the injection-molded article as claimed.
Absent further clarification and for the purposes of applying prior art, the limitations directed to the resin insert piece are interpreted as pertaining to a transient part of the injection-molded article which is not necessarily present in the product as claimed. Rather, the claimed resin insert piece appears to be a component that is added to the mold prior to injection molding and is completely consumed during the method of making the injection-molded article. The method of making the product does not determine the patentability of the product unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
Regarding claim 6, the limitation reciting “wherein the second region includes a carbide of the cellulosic fiber” is indefinite because it is not clear what is meant by the term “carbide”. The common meaning of a “carbide” refers to a compound composed of carbon and a metal (see https://en.wikipedia.org/wiki/Carbide), which does not appear to appropriately represent the carbonized cellulosic fiber disclosed by the instant specification.
In looking to the instant specification at paragraphs [0064]-[0065], the cellulosic fiber included in the resin (405) eluted from resin insert piece (403) is said to be in a semi-carbonized state due to the influence of shear heat generation and as a result turns brown to form brown linear pattern (407). The instant specification further discloses that the base resin of the cellulosic fiber composite resin is selected so that the cellulosic fiber is not carbonized at the temperature of the pellet manufacturing process ([0040], [0050]), and that the composite resin is treated at a particular temperature so as to prevent complete carbonization of the cellulosic fiber [0038].
Therefore, the limitation of claim 6 appears to intend to convey that the cellulosic fiber of claim 5 is present in a semi-carbonized state and will be interpreted as such for the purposes of applying prior art.
Regarding claims 7 and 8, the limitations reciting “wherein the injection-molded article…has a plurality of the second regions” are indefinite because the term “the second regions” lacks antecedent basis. Although claim 1 previously sets forth “a second region formed along a weld line of the cellulosic fiber composite resin extending from the resin insert piece”, there is no previous recitation of “the second regions”.  
Regarding claims 2-5, the claims are rejected based on their dependency on claim 1.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishino et al. (JP 2019-115989, cited on IDS).
Regarding claim 1, Nishino et al. teaches a molded product (500, 700; injection-molded article) formed by injection molding using a cellulosic fiber composite resin ([0015], [0041]). The cellulosic fiber composite resin contains a browning component such as furaldehyde (“furfural”) which produces natural discoloration so that the molded product made from the composite resin has a different furfural content in an arbitrary first region and a second region other than the first region ([0014]-[0015]). Nishino et al. teaches that the first region is closer to the weld line than the second region, and the content of furfural in the first region is higher than the content of furfural in the second region, wherein the color of the first region is darker than the color of the second region ([0016]-[0017]). Therefore, the first region of Nishino et al., which is formed closer to the weld line, corresponds to the claimed second region formed along a weld line, while the second region of Nishino et al. corresponds to the claimed first region, wherein the first and second regions have different color tones due to the difference in furfural content.
Nishino et al. further teaches that the molded product (500, 700) has a mold with an obstacle (502, 702) provided at a tab gate (501, 701), wherein the obstacle serves to obstruct the flow of resin from the gate so that a weld line is intentionally generated in the molded product ([0032], [0072], Figs. 5-7). Nishino et al. further teaches that the resins are bifurcated at the obstacle (502, 702) and are rejoined at the resin merging interface (504, 704) to form a weld line (505, 705), wherein the weld line extends from the obstacle, and wherein the content of furfural is greater in the vicinity of the weld line due to shear heat generation at the resin merging interface ([0037], [0039], [0045], [0074], Figs. 5-7).
With respect to the claimed resin insert piece, it is noted in the indefiniteness rejections above that the limitations directed to the resin insert piece are considered to pertain to the method of making the injection-molded article, wherein the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The prior art method results in a structure that reads on the claimed limitation because the molded product of Nishino et al. and the injection-molded article of the instant invention both have colored, linear wood grain patterns formed along the weld line of an injection molding resin containing cellulosic fibers. Therefore, since there are no structural differences between the product formed by the prior art method and the injection-molded product formed using the resin insert piece of the claimed invention, the limitations directed to the resin insert piece are met by Nishino et al. 
In the alternative, if the reference is not considered to anticipate the claim, then it is considered obvious because the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
Regarding claim 2, Nishino et al. teaches all of the limitations of claim 1 above and further teaches that the first region (second region) is an arbitrary region in the molded product which is located closer to the weld line than the second region (first region), and in which the content of furfural is higher as compared to the content of furfural in the second region ([0015]-[0016], [0023]). Thus, as illustrated in Fig. 5(e), the region along the darkened grain line (507) corresponds to the claimed second region, which has a continuous linear pattern and has a width narrower than each of the lighter regions on either side of the grain line, corresponding to the claimed first region.
Regarding claim 3, Nishino et al. teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “a flow of the cellulosic fiber composite resin from a gate trace formed at the time of injection molding is hindered by the resin insert piece to cause branching and merging” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The prior art method results in a structure that reads on the claimed limitation because Nishino et al. teaches that the cellulosic fiber composite resin inflowed from the gate (503) of the tab gate (501) is bifurcated at the obstacle (502) and is rejoined at the resin merging interface (504) to form a weld line (505) ([0074], Fig. 5).
Regarding claim 4, Nishino et al. teaches all of the limitations of claim 1 above and further teaches that the first region (second region) located closer to the weld line has a content of furfural that is higher than the content of furfural in the second region (first region) ([0015]-[0016]). Since furfural is said to be a browning component that produces natural discoloration and color unevenness which is used to control the color of the molded product ([0014]), the furfural contained in the first region of Nishino et al. meets the limitation requiring that the second region is colored by a colorant.
Regarding claims 5 and 6, Nishino et al. teaches all of the limitations of claim 1. As noted above, Nishino et al. teaches that the cellulosic fiber composite resin is bifurcated at the obstacle and rejoined at the resin merging interface to form a weld line ([0074], Fig. 5), such that the second region corresponding to the region along the weld line includes the cellulosic fiber composite resin and thus necessarily also includes a cellulosic fiber. Nishino et al. further teaches that the cellulosic fibers in the composite resin located in the vicinity of the resin merging interface are denatured to generate furfural but that the resin molding temperature is set appropriately to prevent complete carbonization of the cellulosic fiber ([0032], [0074]). Thus, the limitation of claim 6 requiring that the cellulosic fiber is semi-carbonized is met by the cellulosic fibers of Nishino et al. that are partially denatured but not completely carbonized in the vicinity of the resin merging interface. 
Regarding claims 7 and 8, Nishino et al. teaches all of the limitations of claim 1 above and further teaches that the molded product (700; injection-molded article) has a plurality of obstacles (702-705) which form a plurality of weld lines (812-815), wherein each weld line exhibits a wood grain line ([0079]-[0084], Fig. 7), corresponding to the claimed second regions. As illustrated in Figs. 7(a)-(e), the direction of the weld lines (812-815) is parallel to the injection direction of the cellulosic fiber composite resin.
As explained above with respect to claim 1, the limitations directed to the plurality of resin insert pieces are met by Nishino et al. because there are no structural differences between the molded product formed by the method of Nishino et al. which uses a plurality of obstacles and the injection-molded product formed using the plurality of resin insert pieces of the claimed invention.
With respect to the limitations of claims 7 and 8 reciting “the injection-molded article includes one gate trace formed at the time of injection molding” and “the injection-molded article a plurality of gate traces formed at the time of injection molding”, it is noted that these are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The prior art method results in a structure that reads on the claimed limitation because Nishino et al. teaches that a plurality of weld lines (812-815) can be formed from the gate (706), therefore the molded product necessarily includes a plurality of gate traces.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2000-084981, cited on IDS, machine translation via EPO provided) in view of Wakabayashi et al. (JP 2001-089578, machine translation via J-PlatPat provided).
Regarding claim 1, Yoshida et al. teaches a molded product formed by injection molding using a composite resin containing wood powder mixed with a resin ([0010]-[0011], [0024], [0035]). The internal space (20) of the injection molding mold (10) contains a plurality of protrusions (40, 41) spaced from the injection port (30) so that the direction and velocity of the resin flow becomes non-uniform in the region of the internal space downstream of the protrusions ([0037], Figs. 1, 3). Yoshida et al. teaches that the difference in the direction and velocity of the flow between the resin that collides with the protrusions and the resin that is not affected by the protrusions results in a difference in the cooling rate of the resin, which in turn results in differences in color between areas having different cooling rates ([0038], [0042]). Due to these differences in color formed as a result of the resin colliding with the protrusions, a striped pattern having a grain-like wood pattern is formed in the molded product along the injection direction [0042]. Therefore, the resin flow paths which are temporarily separated and rejoined on the downstream side of the protrusions form a plurality of weld lines upon intersection with the resin flow paths which are not affected by the protrusions. The unaffected flow paths form the claimed first region having a first color resulting from a first flow velocity and first cooling rate, while the adjacent flow paths affected by the protrusions contain the claimed second region located along the weld line and having a second color resulting from a second flow velocity and second cooling rate. Thus, the first and second regions have different color tones as claimed.
With respect to the claimed resin insert piece, it is noted in the indefiniteness rejections above that the limitations directed to the resin insert piece are considered to pertain to the method of making the injection-molded article, wherein the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. The prior art method results in a structure that reads on the structure formed by the claimed method because the molded product of Yoshida et al. and the injection-molded article of the instant invention both have colored, linear wood grain patterns formed along a weld line of the injection molding resin. Therefore, since there are no structural differences between the product formed by the prior art method and the injection-molded product formed using the resin insert piece of the claimed invention, the limitations directed to the resin insert piece are met by Yoshida et al.
With respect to the claimed cellulosic fiber composite resin, although Yoshida et al. teaches that the wood powder of the composite injection molding resin can be made from rice straw or bagasse ([0025]), the reference does not expressly teach that the resin comprises cellulosic fibers.
However, in the analogous art of composite resin molded products, Wakabayashi et al. teaches a cellulose-based powder-containing composite resin molded article containing cellulose-based powder and polyolefin-based resin and formed by conventional molding methods such as injection molding ([0008], [0014]). Examples of suitable cellulose-based powders for achieving the desired impact resistance and woody texture of the molded article include wood flour, pulp, bagasse, kenaf, wood fiber, chaff, crushed chip material, fruit shell powder, and waste paper ([0008]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the molded product of Yoshida et al. by using a suitable cellulosic fiber as the cellulosic material of the composite resin, as taught by Wakabayashi et al., in order to achieve the desired impact strength and woody texture and appearance.
Regarding claim 2, Yoshida et al. in view of Wakabayashi et al. teaches all of the limitations of claim 1 above. As noted above, Yoshida et al. teaches that the resin that collides with the protrusions and the resin that is not affected by the protrusions have different velocities and thus different cooling rates of the resin, resulting in differences in color between adjacent flow paths ([0038], [0042]). As above, the unaffected (first) flow paths form the claimed first region having a first color resulting from a first flow velocity and first cooling rate, while the adjacent (second) flow paths affected by the protrusions contain the claimed second region located along the weld line and having a second color resulting from a second flow velocity and second cooling rate. Therefore, the second region can be arbitrarily distinguished as any narrow section of the second flow path located along the weld line, such as a section having a continuous linear pattern and a width narrower than a width of the first region formed by the first flow path.
Regarding claim 3, Yoshida et al. in view of Wakabayashi et al. teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “a flow of the cellulosic fiber composite resin from a gate trace formed at the time of injection molding is hindered by the resin insert piece to cause branching and merging” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Yoshida et al. teaches that when the resin flow injected from the injection port (30) collides with the protrusion (41), the resin flow colliding with the protrusion temporarily separates to the left and right of the protrusion and wraps around on the downstream side of the protrusion [0042].
Regarding claim 4, Yoshida et al. in view of Wakabayashi et al. teaches all of the limitations of claim 1 above, and Yoshida et al. further teaches that the injection molding resin may contain a pigment or other colorant and that only one type of resin is injected into the mold to obtain a grain-like pattern ([0014], [0043]). Thus, when a colorant is included in the injection molding resin, the second region also contains a colorant (i.e. is colored by a colorant) because the second region is formed of the single injection molding resin.
Regarding claim 5, Yoshida et al. in view of Wakabayashi et al. teaches all of the limitations of claim 1 above. As explained above with respect to claim 1, Yoshida et al. in view of Wakabayashi et al. teaches the use of a cellulosic fiber composite resin. Thus, when the injection molding resin contains a cellulosic fiber, the second region also includes a cellulosic fiber because the second region is formed of the single injection molding resin.
Regarding claims 7 and 8, Yoshida et al. in view of Wakabayashi et al. teaches all of the limitations of claim 1 above, and Yoshida et al. further teaches that the plurality of protrusions (40, 41) create a wood grain pattern in which many streaks appear in the molded product in a direction parallel to the injection direction ([0022], [0038], [0042], [0054], Figs. 1, 3, 5).
As explained above with respect to claim 1, the limitations directed to the plurality of resin insert pieces are met by Yoshida et al. in view of Wakabayashi et al. because there are no structural differences between the molded product formed by the method of Yoshida et al. which uses a plurality of protrusions and the injection-molded product formed using the plurality of resin insert pieces of the claimed invention.
With respect to the limitations of claims 7 and 8 reciting “the injection-molded article includes one gate trace formed at the time of injection molding” and “the injection-molded article a plurality of gate traces formed at the time of injection molding”, it is noted that these are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. There does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Yoshida et al. teaches that a plurality of striped patterns is formed along the injection direction on the downstream side of the protrusions, therefore the molded product necessarily includes a plurality of gate traces.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2000-084981, cited on IDS, machine translation via EPO provided) in view of Wakabayashi et al. (JP 2001-089578, machine translation via J-PlatPat provided) as applied to claim 5 above, and further in view of Minami (JP 2010-131889, machine translation via EPO provided).
Regarding claim 6, Yoshida et al. in view of Wakabayashi et al. teaches all of the limitations of claim 5 above but does not expressly teach that the second region includes a semi-carbonized cellulosic fiber.
However, in the analogous art of wood grain molded products, Minami teaches a method of forming a burnt-colored pattern on the surface of a wood resin molded article ([0002], [0006]-[0007]). Minami teaches that the surface of the resin-molded product can be irradiated with a laser beam to form a brown color pattern by carbonization of the wood powder contained the molded product, wherein the degree of carbonization can be adjusted by changing the irradiation time and output of the laser beam ([0011]-[0012]).
Given that Yoshida et al. and Wakabayashi et al. both seek to provide composite molded articles exhibiting decorative wood grain patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection-molded article of Yoshida et al. in view of Wakabayashi et al. by carbonizing the cellulosic fiber in the second region, as taught by Minami, to form a decorative burnt-colored pattern in order to enhance the wood grain appearance of the molded article.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsushita et al. (JP 2000-000845, machine translation via EPO provided) teaches a molded product (90) formed by injection molding, wherein a flow path mold material (10) has a flow path space (30) including a detour portion (60) which lengthens the flow path of resin flowing from the inflow port (20) to the outflow port (40) in order to form a grain pattern in the molded article ([0025], [0027], [0030]-[0035], Figs. 1, 3-6).
Aravamudan (US 2012/0313281) teaches a method for decorating a composite including selectively depositing unbonded pigments on a composite preform and injecting a resin into the mold, wherein the resin carries the pigments along a direction of the resin flow to create ornamental pigment flow patterns (Abstract, [0029], [0031]-[0032], Fig. 4).
Lazano et al. (US 2009/0045541) teaches a wood composite injection-molding material (52) comprising a continuous portion (54) made of resin and a discontinuous portion (54) made of cellulose-based material ([0021]-[0024]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785